Title: To John Adams from James Warren, 2 June 1776
From: Warren, James
To: Adams, John


     
      My Dear Sir
      Watertown June 2d. 1776
     
     I Received yours of the 20th. of May with the pamphlets Inclosed. I am much Obliged to you for them. I am quite satisfied that you have wrote to me as Often as your Situation would Admit of, that your Cares are great, and press on you from many quarters. I never suspected your Friendship. I pity you as much as you can wish a Friend to do, and Admire your Spirit and resolute perseverance in the publick Cause. I have read and see the difference of Sentiment in the two Pamphlets. The Thoughts on Government are far from being disdained in New England. They are Admired here. Very few Exceptions are made by any Body. The only one of any Consequence that I have heard is that the Author seems rather Inclined to A Negative in the third Branch, which is hardly popular enough for our Climate poor and sterile as it is. I believe the Author never Expected it would Comport with the Monarchick and Aristocratic Spirit of the South. Whether it is best there should be a perfect simularity in the form, and Spirit of the several Governments in the Colonies, provided they are all Independant of Britain, is a question I am not determined in. For some reasons it may be best for us there should be A difference. I therefore Consider the Address to the Convention of Virginia with the more Indifference as it may (if successful) neither Injure the publick or us.
     I Regreted my not being Able to write by Mr. Winthrop who left this place two days ago. You will have by him a List of our new House, and I suppose a List of the Council Chosen as he promised me not to go without it. Coll. Orne and Danielson refused. We Chose Eldad Taylor and Coll. Thayer in their room. You will find in the House more Abilities, tho perhaps not more Zeal for the present System of politicks than in the last, and you will see in the List of Councellors some that I did not vote for. We have had yet Nothing before us to determine what we are to Expect from the Conduct of this New House. The Election took us two Intire days, and Controverted Elec­tions filled up the rest of the last week. We Yesterday sent Home the Salem Members for the Irregularity of the proceedings of the Town in their Choice. Coll. Palmer is again in the House. I dare say you are Informed how.
     I presume as we are now at Liberty to Establish a Form of Government we shall soon take up that matter. I shall do every thing in my power to promote Unanimity in the Choice of A Governor or President, let the General voice be as it may. I thank you for your partiality. I could pitch on a much more suitable person than either of the Three you mention by going as far as Philadelphia tho’ what we should do without him there I cant tell. Tis our Misfortune that the same men cant be in two places at the same time. I shall write you as soon as any thing on this Subject takes place. The peice you mention published in our papers is in total Oblivion, so desire you not to take your leave of us.
     I shall do every thing in my power to have the Salaries and Commissions of the Judges Established. I have long been Convinced of the necessity of it, and I am sure we can do nothing more Advantageous to our Internal police. The Nerves of one of the Gentlemen you mention are weak oweing perhaps to his state of Health. His Heart I believe is good, tho’ not so decisively zealous as I would wish, perhaps oweing to his Splendid fortune. His Head is undoubtedly good.
     We have no News. Frequent rumours of Battles and victories in Canada since our late Misfortune there but nothing to be depended on. I am Mortified by the little Zeal and readiness shewn by our Countrymen to Enter into the service. Neither Marshals, Whitneys, or Crafts regiments are yet half full. What hopes can we Entertain that the five old Battalions left here will be filld up, or the two new ones raised. Can you Advise us to give them A Bounty by way of Encouragement, or should you disapprove of it. It certainly would be very Advantageous to us to have them, and our delegates deserve our Thanks for their Exertions on this Occasion, but how to get them is the question. I suppose it would not do to have the two Regiments we are now raising Converted into Continental Regiments. I cant account for the difficulties we have in raising men. Great Numbers are Indeed gone from us, and the southern Governments have Agents here Inlisting Seamen for their perticular services with full wages and large Bounties. I fear therefore you will find it difficult to man your ships. You should Attend to it without delay.
     We have A promiseing Season, fine Showers the Crops look flourishing tho the weather has been cooler than usual. Mr. Winthrop has with him my Accounts. I Expect there will be some small deficiency oweing to the Multiplicity of Business in that office, and the hurry and Croud we have been obliged to do it in. I have directed him to Charge for a Clerk, as it was Impossible to Execute it without one, and to Charge the Expenses of going to Philadelphia to settle Account as I am out of pay. I hope all these will be Allowed me. The Army here are in distress for want of money. I have run the venture at the Solicitations of Genl. Ward to pay several Sums since I had notice that my resignation was Accepted. I hope the publick Advantage, and the Generals Solicitations will Justifie my Conduct. I have desired Mr. Winthrop to call on you for any Assistance he may have Occasion for. I know you will give it to him, and I thot I need make no Apology for the Freedom. I have no Letters from Mrs. Adams to Inclose. She was well last Tuesday. Some of the little Boys had the Mumps. My regards to Mr. Adams and Gerry. I pray daily for your and their Health and Happiness and am your Friend, &c.
     I never yet Congratulated you on the almost miraculous Interposition of Providence in sending us the prize Ship Carried into Boston. I do it now. The Gallant defence made by our small Vessels against the men of War Boats is perhaps as Noble A one as any this War. I cant give you An Exact Account of the loss on their side but I believe in Killd and wounded little short of A hundred. I am not certain that I have Acknowledged the receipt of some other of your favours. The Contents of them are Important and are Attended to. Want of Health for some time past and the Multiplicity of Business must be my Apology. You must not think of A Resignation. We shall be ruined if you do.
    